Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 2-19 are allowed over the prior art of record and in light of applicant’s arguments.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach and suggest as a combination the steps of receiving from the first client device a second request for a second alias email address for the first user to provide to a second entity of the plurality of different entities; generate the second alias email address for the first user, the second alias email address having the domain associated with the email management server system, the second alias email address being dedicated to the first user and being different than the first alias email address; receive from a second client device a third request for a third alias email address for a second user to provide to a third entity of the plurality of different entities; and generate the third alias email address for the second user, the third alias email address having the domain associated with the email management server system, the third alias email address being dedicated to the second user; a data store, coupled to the alias generation engine, operative to: store the first alias email address in association with the first user; store the second alias email address in association with the first user; store a first key email address in association with the first user, the first key email address being a first valid email address for the first user; store the third alias email address in association with the second user; and store a second key email address in association with the second user, the second key email address being a second valid email address for the second user; and an alias agent engine, coupled to the data store, operative to: forward a first email message from a first party to the first key email address, the first email message having a first message destination of the first alias email address; forward a second email message from a second party to the first key email address, the second email message having a second message .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454